Citation Nr: 9924281	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-30 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for loss of sensation 
in some fingers of the left hand alternatively claimed as 
peripheral neuropathy or carpal tunnel syndrome (CTS), to 
include as secondary to inservice exposure to Agent Orange.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable rating for the residuals of 
a shell fragment wound to the right arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
(DAV)



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1966 to February 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 RO rating decision which granted 
service connection for PTSD (evaluated as 10 percent 
disabling) and a shell fragment wound to the right arm 
(evaluated as noncompensable), and denied service connection 
for peripheral neuropathy.  

The Board notes that while the veteran requested a hearing 
before the RO when he submitted his September 1997 VA Form 9, 
he subsequently informed the VA, through an April 1998 
letter, that he wanted to postpone that hearing.  In the 
cover letter of an August 1998 Supplementary Statement of the 
Case (SSOC), which continued and confirmed the disability 
ratings assigned in the November 1996 decision, the veteran 
was specifically asked whether or not he still wanted to have 
a hearing.  By this letter the adjudication officer 
specifically informed the veteran that his failure to respond 
within 60 days would result in the assumption that a hearing 
was no longer desired.  As no response was submitted in that 
60 day period, and subsequent arguments submitted by the 
veteran's service representative never indicated that the 
veteran desired a hearing, the veteran's case on appeal is 
being addressed as if he has withdrawn his initial request 
for a hearing.

In addition to the foregoing, it appears from the veteran's 
notice of disagreement and substantive appeal, that he may be 
raising a claim for service connection for an elbow 
disability, as a result of his shell fragment wound.  It does 
not appear, however, that this claim has been specifically 
addressed by the RO.  As such, it has not been developed on 
appeal, and is not properly before the Board at this time.  
Nevertheless, the matter is referred to the RO for 
appropriate action.  

The issue of an increased rating for PTSD is addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran had active service in Vietnam.

2.  Loss of sensation in the fingers, peripheral neuropathy, 
and CTS were not shown during service or within one year 
thereafter.

3.  The veteran has not been shown to have a disability 
recognized by the VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

4.  The file contains no medical evidence to show that the 
veteran's loss of finger sensation, claimed as peripheral 
neuropathy or CTS, is related to service, or in any way the 
result of inservice exposure to herbicide agents used in 
Vietnam.

5.  The veteran has a scar from a shell fragment wound to the 
right arm that is tender on objective demonstration.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for loss of finger 
sensation claimed as peripheral neuropathy or CTS.  38 
U.S.C.A. § 5107 (West 1991). 

2.  The criteria for a 10 percent evaluation for a right arm 
shell fragment wound scar are met.  38 U.S.C.A. §§ 1155, 
5107(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, Diagnostic Code 
7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a.) Service Connection

A review of the veteran's DD Form 214 discloses that he 
served on active duty in the Republic of Vietnam during the 
Vietnam era.  However, service medical records are entirely 
negative for any complaints, treatment, or diagnosis 
pertaining to Agent Orange exposure, or symptoms suggestive 
of peripheral neuropathy, CTS, or other disorder causing 
numbness of the fingers.  On the veteran's last examination 
prior to separation in February 1970, there were no pertinent 
complaints or findings revealed.

In July 1996, the veteran submitted a claim for service 
connection for numerous disorders including peripheral 
neuropathy.  With his claim, the veteran submitted a July 
1996 cover letter with records from his private physician, 
John Brodsky, M.D.  In the letter Dr. Brodsky stated that 
while the veteran was under treatment for diabetes and 
hypertension, he recently presented with a number of symptoms 
not directly referable to either of these conditions.  He 
went on to say that the enclosed records were copies of 
consultations and studies done in diagnostic pursuit of these 
recent developments.  Dr. Brodsky stated that "perhaps a 
determination can be made regarding the possibility of a 
toxic syndrome (Agent Orange exposure) from the enclosed 
material" and that "[a] syndrome of this sort seems 
suggested at this time."

Submitted with the veteran's claim and the cover letter from 
Dr. Brodsky is a June 1996 report from Kamal B. Russell, 
M.D., which indicates that the veteran underwent an MRI of 
the cervical spine for complaints of left arm pain and 
paresthesias.  Findings included moderate cervical 
spondylosis at C5-6 with prominent posterior osteophytes and 
associated disc protrusion and bilateral osseous encroachment 
on the neural foramina.  Dr. Russel noted that the left 
neural foraminal narrowing might in part be due to disc 
herniation.  Mild cervical spondylosis was reportedly present 
at C4-5 with a small central disc herniation suspected at C4-
5 and mild spondylosis at C6-7.  It was noted that the spinal 
cord was not compressed and that the spinal cord was normal 
in caliber without atrophy or neoplasm.  The impression 
included moderate cervical spondylosis at C5-6, mild 
spondylosis at C4-5 and C6-7, and herniation of the nucleus 
pulposus to the left of the midline suspected at C5-6 with 
mild central herniation at C4-5.  

On VA examination in September 1996, it was noted that 
recently, over the past several years, the veteran has had 
problems with the second and third fingers of his left hand 
including some loss of sensation in those two fingers with 
discoloration.  Physical examination of the peripheral nerve 
system demonstrated loss of sensation in the index, or second 
and third fingers of the left hand.  Motor testing 
demonstrated 5/5 of the abductor pollicis brevis muscles.  
Handgrip and biceps were reportedly 5/5.  The examiner also 
noted that deep tendon reflexes were preserved and that the 
Tinel's sign was negative.  The impression included carpal 
tunnel syndrome of the left upper extremity.  On VA 
examination for PTSD, the examiner noted that the veteran had 
a history of type II diabetes and peripheral neuropathy of 
unknown cause.  

On his June 1997 notice of disagreement (NOD), the veteran 
indicated that his doctor suggested that peripheral 
neuropathy may very well be connected to Agent Orange.  The 
veteran noted that there is a letter in his file from the 
physician in this regard.  The veteran went on to state that 
while his vascular expert could not identify the problem 
after running tests, the physician at the VA diagnosed CTS 
after looking at him for only a matter of minutes.  In this 
NOD, and in a September 1997 VA Form 9, the veteran indicated 
that he doubted the conclusion of the VA physician.  

Letters to the veteran from the National Service Officer 
(NSO) at the DAV (February 1998) and from the VA adjudication 
officer (June 1998) urged the veteran to obtain and submit 
any private medical records or other additional evidence 
relating to his claimed peripheral neuropathy.  In an April 
1998 letter to the NSO, the veteran indicated that he did not 
have any additional medical records to submit regarding his 
peripheral neuropathy.  

Records show that the veteran failed to report for VA 
examination of the peripheral nerves scheduled for July 1998.

As with any claim for benefits, the threshold question to be 
answered is whether the veteran has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (Court) (formerly known as the 
United States Court of Veterans Appeals) which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  

The Court has also held that, in order to establish that a 
claim for service connection is well-grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
injury or aggravation and the current disability.  Competent 
medical evidence is required to satisfy this third prong.  
See Elkins v. West, 12 Vet. App. 209, 213 (1999) (en banc), 
citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table), and Epps, 
supra.  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

In the instant case, the Board notes that there is no 
competent medical evidence of record showing that the 
veteran's loss of sensation in the fingers began during 
service.  Indeed, the records do not show, nor has the 
veteran asserted, that the loss of sensation symptomatology 
began any earlier than the mid 1990's, more than 20 years 
after service.  The Board notes that the July 1996 letter 
from the veteran's private physician specifically indicated 
that these symptoms began recently.  Moreover, on VA 
examination in September 1996, it was noted that the loss of 
sensation with discoloration has only occurred recently, over 
the past several years.  

Furthermore, the Board notes the file contains no medical 
evidence of an etiological tie between the current symptoms 
and service.  Since the loss of sensation in the fingers was 
initially noted by the veteran, no physician has ever 
indicated that the veteran's symptoms, claimed to be a 
disorder of the peripheral nerves or CTS, were directly due 
to service.  Without competent medical evidence linking the 
veteran's symptoms to service, the veteran has not 
established a well-grounded claim for direct service 
connection.  Caluza, supra.

The Board notes, however, that the appellant's primary 
contention is that his loss of sensation in the fingers, is 
causally related to his inservice exposure to herbicide 
agents including Agent Orange.

Regarding Agent Orange exposure, the Board notes that a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.307(a), (d) (1998).

Other regulations provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and prostate cancer manifested to a degree of 
10 percent at any time after service shall be service 
connected, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, and the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii)(1998) are met, 
even though there is no record of such disease during 
service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (1998) are also satisfied.  
In addition, acute and subacute peripheral neuropathy are 
also listed among those diseases associated with exposure to 
herbicides, and may be considered to have been incurred in 
service pursuant to 38 C.F.R §§ 3.307, 3.309.  Acute and 
subacute peripheral neuropathy, however, shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to a 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1998).  The Board 
notes that acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within two weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 
3.309(e)(Note 2).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994). See also 61 Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence that indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

In the instant case, the veteran's DD Form 214 indicates that 
he served in the Republic of Vietnam during the Vietnam era.  
As noted earlier, a careful review of the service medical 
records reveals that there are no inservice complaints or 
findings indicating that the veteran had peripheral 
neuropathy or any other problems related to residuals of 
Agent Orange exposure.  All pertinent findings were normal on 
separation examination in February 1970.  

Records following separation from service do not show that 
the veteran had any problem for many years.  The first 
indication that the veteran had a possible neurological 
problem in his left upper extremity was on a June 1996 
private medical record, which noted left arm paresthesias.  
While a September 1996 evaluation report following 
examination for PTSD indicated a history of peripheral 
neuropathy, examination performed on the muscles the next day 
revealed that the loss of sensation in fingers of the 
veteran's left hand was diagnosed as CTS.  Subsequent records 
show that the veteran failed to report for examination of the 
peripheral nerves in 1998, and that the veteran's loss of 
sensation was not evaluated further.  

The Board notes that while the veteran's post-service medical 
records show a recent history of problems with the loss of 
sensation, they do not show a definite diagnosis of 
peripheral neuropathy.  Even assuming that the veteran does 
have peripheral neuropathy, it is clear from the evidence on 
file that these symptoms are very recent and that they did 
not become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to a herbicide agent during active military service as is 
required for the presumption of service connection under 38 
C.F.R. § 3.307(a)(6)(ii).

Without satisfactory evidence to show that the veteran had 
peripheral neuropathy within a year of separation from 
service, exposure to a herbicide agent cannot be presumed.  
See McCartt v. West, 12 Vet.App. 164, 168 (1999), wherein the 
Court stated that "neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)."

The Board further notes that the medical record indicates the 
veteran has been diagnosed with CTS.  This diagnosis, 
however, is not a disease listed at 38 C.F.R. § 3.309(e).  
Accordingly, under the law, the veteran is not entitled to a 
presumption that his CTS or any of his other diagnosed 
disorders are etiologically related to exposure to herbicide 
agents used in Vietnam.

The Board notes that even though the veteran has not shown 
the evidence necessary to afford him the benefit of the 
presumptive language of 38 C.F.R. §§ 3.307 and 3.309, he may 
still establish his claim with medical evidence of a link 
between his current disorder and service.  Having carefully 
reviewed the entire record, the Board finds that there is no 
medical evidence of record linking a loss of sensation in 
fingers of the left hand to any aspect of the veteran's 
period of service, including possible exposure to herbicides 
such as Agent Orange.  In regard to his claimed peripheral 
neuropathy, the Board finds that there is simply no medical 
evidence of record supporting the contention that the veteran 
actually has this disorder due to Agent Orange exposure. 

We have considered the contentions of the veteran and, 
inasmuch as he is offering his own medical opinion and 
diagnoses regarding his symptoms and their cause, we note the 
record does not indicate that the veteran has any 
professional medical expertise.  See Espiritu, supra.  His 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit, supra.  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  See Grottveit, supra, at 93.

As noted previously, the veteran has submitted no competent 
medical evidence indicating that he has peripheral neuropathy 
that developed within the presumptive period a year after 
possible exposure to herbicides in Vietnam.  Additionally, 
the file contains no competent medical evidence showing the 
current loss of sensation in the left upper extremity is 
related to any aspect of his period of service.  As such, the 
veteran has failed to establish a well-grounded claim of 
service connection for a loss of sensation of fingers in the 
left hand on both a direct basis and as secondary to 
inservice exposure to Agent Orange, and there is no duty to 
assist him in developing his claim.  Accordingly, the claim 
must be denied as not well grounded.       

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
Under the circumstances of this case, the appellant's 
application is not incomplete, and the VA has not been put on 
notice that other relevant evidence exists, or could be 
obtained, which, if true, would make the claim "plausible."  
Robinette v. Brown, 8 Vet.App. 69, 80 (1995);  See also Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the VA has not reasonably 
had notice of the existence of such evidence.  McKnight v. 
Gober,
131 F.3 1483 (1997).  Consequently, there is no indication 
that a remand for additional evidentiary development would be 
warranted, as to this issue, under the facts of this case.


b.) Shell Fragment Wound 

The Board finds that the claim for an increased rating is 
well grounded within the meaning of 38 U.S.C.A. § 5107.  In 
the context of a claim for an increased evaluation of a 
condition adjudicated service connected, an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  The Board further 
finds that the VA has met its duty to assist in developing 
the facts pertinent to the veteran's claim, as the veteran 
has been examined for VA purposes in connection with this 
claim, and he has not identified any place at which he is 
receiving treatment for this disability.  38 U.S.C.A. § 5107.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  These regulations 
include, but are not limited to 38 C.F.R. § § 4.1 and 4.2.  
Also, 38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners should 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

The veteran's service medical records reflect that he 
sustained a shrapnel wound to the right arm in hostile action 
in Vietnam.  Other records reflect that the veteran was 
awarded the Purple Heart, among other combat related 
decorations.  In July 1996, the veteran first submitted an 
application for VA benefits arising from his military 
service.  In connection with that claim, the veteran 
underwent an examination for VA purposes in September 1996.  
The report from this examination revealed the presence of a 
very small punctate lesion, that was mildly tender to touch, 
together with a small linear laceration, well healed, that 
was approximately 1 1/2 centimeters in length.  There was no 
keloid formation associated with these findings, however, and 
the scars were not depressed.  The diagnosis was "[s]cars 
from shrapnel injury as described above."  

Under applicable criteria, scars that are superficial, tender 
and painful on objective demonstration, are evaluated as 10 
percent disabling.  See Diagnostic Code 7804.  (Under this 
code, a 10 percent rating is the highest rating that may be 
assigned.)  Since the fragment wound scars were described as 
tender when the veteran was examined in 1996, it is the 
Board's conclusion that the criteria for a 10 percent rating 
under Diagnostic Code 7804, are met.  At the same time, 
however, because there is no medical evidence reflecting that 
the scar itself is limiting any function of the veteran's 
arm, an evaluation in excess of 10 percent is not warranted.  
See Diagnostic Code 7805, which would otherwise permit a 
rating based on limitation of function of the part affected 
by the scar.  


ORDER

Service connection for loss of sensation in some fingers of 
the left hand alternatively claimed as peripheral neuropathy 
or carpal tunnel syndrome (CTS), to include as secondary to 
inservice exposure to Agent Orange, is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a 10 percent rating for the shell fragment 
wound scars of the right arm, is granted.


REMAND

With respect to the veteran's claim for an increased rating 
for PTSD, the Board notes that the regulations pertaining to 
rating psychiatric disabilities were revised, effective in 
November 1996.  See 61 Fed. Reg. 52,695-52,702. (Oct. 8, 
1996).  The Court has held that, where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).  See also Baker v. West, 11 Vet.App. 163, 168 (1998); 
Dudnick v. Brown, 10 Vet.App. 79 (1997) (per curiam order).

In this regard, the Board observes that the Secretary has not 
made a determination as to whether the prior regulations 
pertaining to rating psychiatric disabilities are more or 
less favorable to an appellant than the new regulations, and 
that the veteran's current claim was filed in July 1996, 
prior to the change in the rating criteria.  Therefore, the 
version most favorable to the veteran should be used in 
evaluating his claim.  Significantly, while it appears that 
the RO considered both the old regulations and the new 
regulations in evaluating the veteran's claim, as indicated 
in the July 1997 Statement of the Case (SOC) and the August 
1998 SSOC, 
the record does not reflect that the veteran was ever 
satisfactorily advised of the criteria by which this 
disability was evaluated, prior to the change in regulations 
in November 1996.  We observe that in the SOC and SSOC, only 
the criteria that became effective in November 1996 were set 
out under the sections "Pertinent Laws; Regulations; Rating 
Schedule Provisions."  While the SOC includes a discussion 
of the old criteria in the "Reasons and Bases" section, it 
would not be reasonable to assume the veteran understood how 
his disability was actually being evaluated.  In order to 
preserve the veteran's procedural rights in this regard, it 
will be necessary to appraise him of the old and new criteria 
for evaluating mental impairment, and give him an opportunity 
to make any arguments concerning his claim based on the pre-
November 1996 criteria.  

In addition, the Board also notes that the veteran's last 
examination was performed in September 1996, and as such, it 
could not have contemplated the factors involved in the new, 
November 1996 criteria.  In order to properly rate the degree 
of disability due to the veteran's current PTSD under both 
the old and the new criteria, the veteran should be afforded 
a new VA examination.

In light of the newly amended regulations, and the need to 
consider the veteran's claims under the more favorable 
criteria, the Board finds that the case must be returned to 
the RO for further development.  Accordingly, this matter is 
remanded to the RO for the following:  

1.  With any needed assistance from the veteran, 
including obtaining signed releases, the RO should 
request up-to-date copies of the records of any 
pertinent medical evaluation or treatment, VA or 
non-VA, which he has received for PTSD since 1996, 
to the extent such records are not already on file.  
All records so received should be associated with 
the claims folder. 


2.  After the preceding development has been 
accomplished, the veteran should be scheduled for a 
psychiatric examination for VA purposes, in order 
to determine any and all applicable psychiatric 
diagnoses and to report all disabling 
symptomatology attributable to the service-
connected PTSD, in light of the rating criteria for 
mental disorders in effect before and after 
November 1996.  In scheduling this examination, the 
veteran should be advised of the consequences of 
his failure to report, as set out in 38 C.F.R. 
§ 3.655.  Before evaluating the veteran, the 
examiner must review the claims folder, including 
this Remand.  In the course of the examination, all 
tests and psychological studies, as deemed 
indicated by the examiner, should be conducted.  
The examiner should assign a numerical code on the 
Global Assessment of Functioning Scale (GAF Scale), 
provided in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV), and indicate the 
extent to which non-service-connected conditions 
enter into the GAF score.  The examination report 
should reflect review of all pertinent material in 
the claims folder and include the complete 
rationale for all opinions expressed.

3.  After reviewing this record and conducting any 
additional development as may be logically 
indicated as a result of this review, or by any 
further communication received from the veteran, 
the RO should enter its determination as to whether 
an increased rating is warranted for PTSD.  In 
doing so, the RO should consider the criteria in 
effect for rating psychiatric disorders, both prior 
to, and since November 1996.  If the decision 
remains adverse to the veteran, the RO should issue 
the veteran and his representative a supplemental 
statement of the case which should contain citation 
to the rating provisions for PTSD that were in 
effect prior to, and since November 7, 1996.  (If 
appropriate, this document should also include 
citation to 38 C.F.R. § 3.655 (b), which directs 
that when a claimant fails to report for an 
examination scheduled in conjunction with an 
original claim (other than one for compensation), a 
reopened claim for a benefit previously disallowed, 
or a claim for increase, the claim shall be 
denied.)  Thereafter, the veteran and his 
representative should be given a reasonable 
opportunity to respond with additional argument 
based on the information provided in this document, 
before the case is returned to the Board for 
further review.

No action is required of the veteran until he receives 
further notice. The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals







